DISMISS and Opinion Filed October 29, 2013.
S
In The
Court of AppealsFifth District of Texas at Dallas
No. 05-12-01624-CV
D.B. PARSON AND BRIDGET PARSON, Appellants
V.
SANTANDER CONSUMER USA INC., Appellee
On Appeal from the 192nd Judicial District CourtDallas County, TexasTrial Court Cause No. DC-12-01776-K
MEMORANDUM OPINION 
Before Justices FitzGerald, Francis, and Myers Opinion by Justice FitzGerald
In a letter dated September 30, 2013, the Court questioned its jurisdiction over this appeal.  Specifically, it appears there is no final judgment.  We instructed appellants to file a jurisdictional brief within ten days addressing our jurisdictional concern.  We cautioned appellants that failure to file a jurisdictional brief within the time requested may result in the dismissal of their appeal without further notice.  As of today's date, appellants have not filed a jurisdictional brief.
Except in circumstances not applicable to this case, this Court has jurisdiction only over appeals from final judgments.  See Lehmann v. Har-Con Corp., 39 S.W.3d 191, 195 (Tex. 2001).  A final judgment is one that disposes of all pending parties and claims.  Id.
On October 29, 2012, the trial court signed an "Interlocutory Default Judgment" finally disposing of appellee's claims against Bridget Parson.  The trial court's judgment did not dispose of appellee's claims against D.B. Parson.  Because the claims against D.B. Parson remain pending, the judgment is not final.
Without a final judgment, this Court lacks jurisdiction.  Accordingly, we dismiss the appeal.  See Tex. R. App. P. 42.3(a).

/Kerry P. FitzGerald/
KERRY P. FITZGERALDJUSTICE

121624F.P05

S
Court of AppealsFifth District of Texas at Dallas
JUDGMENT
D.B. PARSON AND BRIDGET PARSON, Appellants
No. 05-12-01624-CV          V.
SANTANDER CONSUMER USA INC., Appellee
On Appeal from the 192nd Judicial District Court, Dallas County, Texas.Trial Court Cause No. DC-12-01776-K.
Opinion delivered by Justice FitzGerald.   Justices Francis and Myers, participating.
	In accordance with this Court's opinion of this date, the appeal is DISMISSED.
	It is ORDERED that appellee, SANTANDER CONSUMER USA INC., recover its costs of this appeal from appellants, D.B. PARSON AND BRIDGET PARSON.

Judgment entered this 29th day of October, 2013.

/Kerry P. FitzGerald/
KERRY P. FITZGERALDJUSTICE